Citation Nr: 1037910	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from December 1968 to July 1971 
and from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO rating decision that, in 
pertinent part, determined that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for a right hand disability.  

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for a right 
hand disability.  The issue of the merits of the claim for 
entitlement to service connection for a right hand 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right hand disability 
in October 1971, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1971 RO decision that denied entitlement to 
service connection for a right hand disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a right hand 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for a right hand disability, 
and the need to remand for additional information with regard to 
the merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a right hand disability in 
October 1971.  The October 1971 RO decision was not appealed and 
is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 1971 RO 
decision included the Veteran's service treatment records for his 
period of service from December 1968 to July 1971; VA examination 
reports; and the Veteran's own statements.  The RO denied service 
connection for a right hand disability (residuals of a right hand 
injury) on the basis that such disability was not shown on the 
last physical examination of September 1971.  The RO noted that 
the Veteran's service treatment records showed that an X-ray 
performed on his right hand in December 1969 revealed that there 
was no fracture found.  The RO additionally indicated that there 
was another notation in the service treatment records to the 
effect that the Veteran had a long history of a sprained left arm 
that he incurred in civilian life.  The RO further reported that 
a September 1971 VA general medical examination report noted that 
an orthopedic evaluation of the right hand showed a normal 
contour and alignment, with no swelling or tenderness, and with 
normal range of motion.  The RO also noted that an X-ray of the 
Veteran's right hand, at that time, was negative.  

The Board observes, as noted above, that a December 1969 X-ray, 
as to the Veteran's right hand, did reveal that there was no 
fracture.  The Board notes that a December 1969 treatment entry 
noted that the Veteran injured the second finger of his right 
hand five months earlier resulting in knuckle swelling with 
accompanying pain.  The Veteran stated that he hit his knuckle 
again which caused pain and swelling of the knuckle, as well as 
tenderness.  The impression was instrastitial joint pain.  A 
subsequent December 1969 treatment entry noted that the knuckle 
swelling had gone down.  Although not discussed at the time of 
the October 1971 RO decision, the Board observes that the 
Veteran's service treatment records also indicated that he was 
treated for a right hand problem on another occasion during 
service.  An April 1971 treatment entry noted that the Veteran 
had a small chip fracture at the base of the right fifth 
metacarpal and that he was treated with an ace bandage.  The 
Board notes that an X-ray was not provided at that time and that 
no further treatment was reported.  

The evidence received since the October 1971 RO decision includes 
additional service treatment records for the Veteran's period of 
service from May 1975 to May 1978; post-service private and VA 
treatment records; VA examination reports; and statements from 
the Veteran.  

An October 2005 private treatment report from Orlando Hand 
Surgery Associates noted that the Veteran was seen for evaluation 
and treatment of his right middle finger.  The Veteran reported 
that he suffered a fracture of his right middle finger thirty-one 
years earlier when he was in the military.  It was noted that 
such was an impacted fracture of the right third metacarpal.  The 
Veteran stated that he was initially treated with splints 
followed by range of motion and mobility exercises.  He indicated 
that he had some increasing pain, soreness, tenderness, and 
discomfort.  He also reported that he had loss of grip and pinch 
strength secondary to pain.  It was noted that the Veteran's past 
medical history included a right fifth metacarpal fracture in 
April 1971.  The examiner indicated that the Veteran denied that 
he had any other problem with his right middle finger since then.  
The examiner stated that X-rays just showed early traumatic 
arthritis.  The impression was traumatic arthritis directly 
related to a fracture of the right third metacarpal.  

A January 2006 treatment report from Orlando Hand Surgery 
Associates noted that the Veteran was seen for follow-up 
regarding his right hand.  The Veteran complained of some pain 
around his right third metacarpal.  It was noted that he was 
still complaining of some pain around the ulnar aspect of his 
right fifth metacarpal, as well as some pain in the triangular 
fibrocartilage complex (TFCC).  The examiner reported that the 
Veteran related all of his symptoms to a specific service-
connected injury where he injured his right fifth metacarpal.  It 
was noted that X-rays showed an old nonunion of the right base of 
the fifth metacarpal and that they also revealed an old healed 
distal ulna fracture that was interfering with some pronation and 
supination.  The examiner indicated that the X-rays also showed a 
well healed distal third metacarpal fracture.  The examiner 
stated that all such symptoms appeared to be old injuries and the 
possibility existed that they could be related to a service-
connected injury.  The impression was old fifth metacarpal base 
nonunion fracture.  The examiner commented that he reviewed 
previous medical records which showed a history of a small chip 
fracture of the right fifth metacarpal dated in April 1971 from 
VA.  

The Board observes that in the evidence available at the time of 
the October 1971 RO decision, there was no specific evidence 
indicating that the Veteran had a current right hand disability, 
as well as no evidence relating any current right hand disability 
to the Veteran's periods of service.  In the evidence received 
since the October 1971 RO decision, there are clear diagnoses of 
a right hand disability.  The October 2005 treatment report from 
Orlando Hand Surgery Associates related an impression of 
traumatic arthritis directly related to a fracture of the right 
third metacarpal.  The Board observes that the Veteran's service 
medical records do not refer to a fracture of the right third 
metacarpal, but that there is a reference to a small chip 
fracture at the base of the right fifth metacarpal.  The Board 
notes that the October 2005 report from Orlando Hand Surgery 
Associates also noted that the Veteran had a previous right fifth 
metacarpal fracture in April 1971 and that he reported that he 
developed a fracture of the right middle finger thirty-one years 
ago when he was in the military.  

Additionally, the Board observes that a January 2006 treatment 
report from Orlando Hand Surgery Associates indicated that X-rays 
showed an old nonunion of the right base of the fifth metacarpal; 
an old healed distal ulna fracture that was interfering with some 
pronation and supination; and a well healed distal third 
metacarpal fracture.  The examiner specifically stated that all 
such symptoms appeared to be old injuries and the possibility 
existed that they could be related to a service-connected injury.  
The impression was old fifth metacarpal base nonunion fracture.  
The examiner also commented that he reviewed previous medical 
records which showed a history of a small chip fracture of the 
right fifth metacarpal dated in April 1971 from VA.  The Board 
observes that both the October 2005 and January 2006 treatment 
reports from Orlando Hand Surgery Associates clearly showed 
currently diagnosed right hand problems.  The Board also notes 
that the examiner pursuant to both of those treatment reports 
appeared to indicate that there was a possible relationship 
between the Veteran's current right hand disability and his right 
hand complaints during service.  The evidence will be considered 
credible for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that the October 2005 and January 2006 treatment 
reports from Orlando Hand Surgery Associates are evidence that is 
both new and material because the claim was previously denied, at 
least in part, on the basis that the evidence did not show a 
current right hand disability, as well as a right hand disability 
stemming from the Veteran's periods of service.  Therefore, the 
Board finds that such evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate his 
claim, and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it may not convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the October 
1971 RO decision is new and material, and thus the claim for 
service connection for a right hand disability is reopened.  This 
does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see the 
below remand) before the issue of service connection for a right 
hand disability is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).




ORDER

New and material evidence having been received, the claim for 
service connection for a right hand disability, is reopened, and 
to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran had active service from December 1968 to July 1971 
and from May 1975 to May 1978.  He contends that he has a right 
hand disability that is related to service.  He specifically 
reports that he was treated for problems with his right middle 
knuckle, and the right hand wrist area (fifth metacarpal), in 
April 1971 during service.  He alleges that he was treated with 
an ace bandage and a splint for five weeks at that time.  

The Veteran's service treatment records for his first period of 
service from December 1968 to July 1971 show treatment for right 
hand problems.  A December 1969 treatment entry noted that the 
Veteran injured the second finger of his right hand five months 
earlier resulting in knuckle swelling with accompanying pain.  
The Veteran stated that he hit his knuckle again which caused 
pain and swelling of the knuckle, as well as tenderness.  The 
impression was instrastitial joint pain.  A subsequent December 
1969 treatment entry noted that the knuckle swelling had gone 
down.  A December 1969 X-ray report, as to the Veteran's right 
hand, indicated that there was no fracture.  An April 1971 
treatment entry noted that the Veteran had a small chip fracture 
at the base of the right fifth metacarpal and that he was treated 
with an ace bandage.  The Board notes that an X-ray was not 
provided at that time and that no further treatment was reported.  
The July 1971 objective separation examination report included a 
notation that the Veteran's upper extremities were normal.  

A post-service September 1971 VA general medical examination 
report noted that the Veteran reported that he injured his right 
hand when slamming a door in Vietnam.  He stated that he had a 
chipped bone at the fifth metacarpal and that he was treated with 
an ace bandage and a splint for five weeks.  The Veteran 
indicated that he presently had pain when his hand was squeezed 
when shaking hands.  The examiner reported that examination of 
the Veteran's right hand showed that he had a normal contour and 
alignment and that there was no swelling, tenderness, or 
inflammation.  The examiner stated that the range of motion of 
the Veteran's right hand was normal and that there was no 
abnormal mobility of the joints, bones, or tendons.  The 
diagnoses included history of injuries to the right hand.  A 
September 1971 X-ray report, as to the Veteran's right hand, was 
negative.  

The service treatment records for the Veteran's second period of 
service from May 1975 to May 1978 do not show complaints, 
findings, or diagnoses of a specific right hand disability.  A 
January 1978 objective separation report noted that the Veteran 
had a scar on the right index finger.  

Subsequent post-service private and VA treatment records show 
treatment for variously diagnosed right hand problems.  

An October 2005 private treatment report from Orlando Hand 
Surgery Associates noted that the Veteran was seen for evaluation 
and treatment of his right middle finger.  The Veteran reported 
that he suffered a fracture of his right middle finger thirty-one 
years earlier when he was in the military.  It was noted that 
such was an impacted fracture of the right third metacarpal.  The 
Veteran stated that he was initially treated with splints 
followed by range of motion and mobility exercises.  He indicated 
that he had some increasing pain, soreness, tenderness, and 
discomfort.  He also reported that he had loss of grip and pinch 
strength secondary to pain.  It was noted that the Veteran's past 
medical history included a right fifth metacarpal fracture in 
April 1971.  The examiner noted that the Veteran denied that he 
had any other problem with his right middle finger since then.  
The examiner stated that X-rays just showed early traumatic 
arthritis.  The impression was traumatic arthritis directly 
related to a fracture of the right third metacarpal.  

The Board notes that although the examiner related an impression 
of traumatic arthritis directly related to a fracture of the 
right third metacarpal, the Veteran's service treatment records 
do not show treatment for a fracture of the right third 
metacarpal.  The Board also notes that although the Veteran's 
service treatment records do refer to a small chip fracture of 
the right fifth metacarpal, a subsequent September 1971 VA X-ray 
report, pursuant to a September 1971 VA examination report, was 
negative.  The Board further observes that there is no indication 
that the examiner reviewed the Veteran's claims file in providing 
his opinion.  

A January 2006 treatment report from Orlando Hand Surgery 
Associates noted that the Veteran was seen for follow-up 
regarding his right hand.  The Veteran complained of some pain 
around his right third metacarpal.  It was noted that he was 
still complaining of some pain around the ulnar aspect of his 
right fifth metacarpal, as well as some pain in the triangular 
fibrocartilage complex (TFCC).  The examiner reported that the 
Veteran related all of his symptoms to a specific service-
connected injury where he injured his right fifth metacarpal.  It 
was noted that X-rays showed an old nonunion of the right base of 
the fifth metacarpal and that they also revealed an old healed 
distal ulna fracture that was interfering with some pronation and 
supination.  The examiner indicated that the X-rays also showed a 
well healed distal third metacarpal fracture.  The examiner 
stated that all such symptoms appeared to be old injuries and the 
possibility existed that they could be related to a service-
connected injury.  The impression was old fifth metacarpal base 
nonunion fracture.  The examiner commented that he reviewed 
previous medical records which showed a history of a small chip 
fracture of the right fifth metacarpal dated in April 1971 from 
VA.  

The Board observes that the examiner's opinion that a possibility 
existed that an old nonunion of the right base of the fifth 
metacarpal; an old healed distal ulna fracture; and a well healed 
distal third metacarpal fracture could all be related to a 
service-connected injury, is very speculative.  There is also no 
evidence that the examiner reviewed evidence other than the 
Veteran's service treatment records in providing his opinions.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection for a 
right hand disability.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for right hand 
problems since January 2006.  After receiving 
this information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical records 
which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed right hand 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current right 
hand disabilities.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed right hand 
disabilities are etiologically related to the 
Veteran's periods of service, to specifically 
include his treatment for right hand 
complaints in December 1969 and April 1971.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for a right hand disability.  If any benefit 
sought remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


